IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-10172
                          Conference Calendar



KIERON DEREK PENIGAR,

                                           Plaintiff-Appellant,

versus

BELL HELICOPTER TEXTRON INC,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:01-CV-473-A
                      --------------------
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Kieron Derek Penigar, Texas prisoner # 721657, appeals the

district court’s dismissal of his civil rights complaint for lack

of jurisdiction.    This court previously dismissed Penigar’s suit

for lack of federal jurisdiction.     See Penigar v. Bell Helicopter

Textron, Inc., No. 01-10864 (5th Cir. Dec. 28, 2001)

(unpublished).    The law of the case doctrine bars the re-

examination of an issue that this court has previously decided.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10172
                                -2-

See Free v. Abbott Labs. Inc., 164 F.3d 270, 271-72 (5th Cir.

1999).   Penigar fails to establish any credible exception to this

doctrine.   See id.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).     In addition, Penigar

accumulated two strikes with the dismissal of the appeal in

Penigar v. Johnson, No. 01-11290 (5th Cir. Feb. 20, 2002)

(unpublished).   Because he has accumulated three strikes under

28 U.S.C. § 1915(g), Penigar is BARRED from proceeding in forma

pauperis in any civil action or appeal unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g); Carson v. Johnson, 112 F.3d 818, 819 (5th Cir. 1997).

     APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED.